DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated November 24, 2020. In the response submitted on February 12, 2021, claims 1, 3, 6, 8, 9, 11, 16, 17, and 19 were amended. Therefore, claims 1 thru 20 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on February 12, 2021.
Applicant’s arguments on page 8 of the Response, concerning the previous objections to claim 6 and 14 have been fully considered and found persuasive in part in view of the amended claims.
Applicant’s arguments on pages 8 and 9 of the Response, concerning the previous rejection of claims 1-3, 7, and 17-20 under 35 U.S.C. § 101 – “signal per se
Applicant’s arguments on pages 9 thru 11 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 103 have been fully considered and have been found to be moot in view of the amended claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, and 17, the claim in recites “the transport parameters.” Yet, there is insufficient antecedent basis for “the transport parameters.” For examination purposes, the claim will be interpreted hereinafter as reciting the parameters. 
Regarding claims 2 thru 8, 10 thru 16, and 18 thru 20, the claims are rejected by virtue of their dependence upon claims 1, 9, and 17. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 8 are directed to a system, i.e., a machine. Claims 9 thru 16 are directed to a method, i.e., a process. As presented above claims 17 thru 20 are currently directed to a product, i.e., a machine. Accordingly, claims 1 thru 20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 9, the claim, under its broadest reasonable interpretation, recites an abstract idea of tracking and predicting quality of perishable goods for preserving “the quality of perishable goods.” for (PG Pub Specification, ¶ [0005]). Wherein, the processes to perform the abstract idea are methods of organizing 
monitoring…parameters of the perishable goods;
detecting…a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods;
augmenting the transport parameters with the time-based location information;
storing…consumer feedback for previous perishable goods, consumer preferences, and the parameters;
analyzing…the consumer feedback, the consumer preferences, and the parameters;
…determining quality elements in response to the consumer feedback and the parameters; and
…determining a perishable good recommendation in response to the parameters, the consumer feedback, and the consumer preferences, wherein the perishable good recommendations include recommended perishable goods that satisfy the consumer feedback and the consumer preferences for that type of perishable goods, wherein the perishable good recommendations include a time, a date, and a store location of a shipment of the perishable goods, and wherein the consumer preferences include quality aspects of that type of perishable goods. 
as the perishable goods may change hands several times along the route” is a method encompassing fundamental economic practices by the perishable goods industry. (PG Pub Specification, ¶ [0005]). Moreover, recommending perishable goods to consumers encompasses commercial interaction, i.e., advertising, marketing, or sales activities or behaviors. (PG Pub Specification, ¶ [0051]).
Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitations recited in (a) and (e) thru (g) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 9, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claims 1 and 17, claim 1 is the system claim and claim 17 is the product claim to the system claimed in claim 9 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for claim 9. Accordingly, claims 1 and 17 recite an abstract idea for the same reasons as presented in Step 2A—Prong I for claim 9 and have been evaluated in Step 2A—Prong II below.
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “at least one sensor,” (ii) “a storage device,” (iii) “a quality management system,” (iv) “a cold chain evaluation module,” and (v) “a consumer suggestion module,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) as being sensors that are able to monitor the following parameters: “temperature, pressure, humidity, carbon dioxide, ethylene, ozone, light exposure, vibrations, and other conditions in the interior compartment 18…and a global positioning system (GPS) location.” (PG Pub Specification, ¶¶ [0040] and [0041]).  The specification further recites (ii) “may be but is not limited to a random access memory (RAM), read only memory (ROM), or other electronic, optical, magnetic or any other computer readable medium.” (PG Pub Specification, ¶ [0047]). The specification further discloses (iii) is coupled to the storage device and includes the cold chain evaluation module, the consumer suggestion module, (iv) and (v) “may be implemented in software as applications executed by the processor of the quality management system….” (PG Pub Specification, ¶ [0048]). 
Consequently, although the additional elements (i) thru (v) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, monitoring, updating, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (v) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 9, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 1. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 1. Accordingly, claim 9 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 17, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 1. Moreover, the claim recites the following additional element (vi) “a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by the processor, cause the processor to perform operations…” However, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. Wherein, the specification further recites (vi) as such without further disclosure. (PG Pub Specification, claim 17 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (v), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 9, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 1. Accordingly, for the same reasons a provided in Step 2B for claim 1, independent claim 9 is ineligible subject matter 
Regarding independent claim 17, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (vi), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for claim 1, independent claim 17 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2 thru 8, 10 thru 16, and 18 thru 20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
However, although dependent claims 2 thru 7, 10 thru 15, and 18 thru 20 further refine the abstract idea of their respective base claims, i.e., claims 1, 9, and 17, these claims further recite additional elements comprising:
Claims 2 thru 6, 10 thru 14, and 18 thru 20 recite (vii) “a user device;”
Claims 4, 12, and 20 recite (viii) “an identification tag;” 
Claims 7 and 15 recite (ix) “an artificial neural network;” and
Wherein, the additional elements (vii) thru (ix), under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification discloses (vii) “may be a device such as, for example, a cellular phone, tablet, laptop, smartwatch, desktop computer, or any similar device.” (PG Pub See MPEP 2106.05(f). The specification further discloses (viii) may be a Universal Product Code (UPC) bar code, Quick Response (QR) code, or another identification methodology known to one of skill in the art. Id. at ¶ [0050]. Such that, when viewed as a whole/ordered combination, (viii) amounts to no more than generally link the use of the judicial exception to a particular technological environment or field of use (UPC bar codes). See MPEP 2106.05(h). The specification further discloses (ix) as being the quality management system without further disclosure. Id. at ¶ [0048]. Such that, when viewed as a whole/ordered combination, (ix) amounts to no more than generally link the use of the judicial exception to a particular technological environment (i.e., neural network). See MPEP 2106.05(h). 
Accordingly, for the same reasons in the Step 2A – Prong 2 analysis of independent claims 1, 9, and 17, the limitations of dependent claims 2 thru 7, 10 thru 15, and 18 thru 20, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover claims 8 and 16 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claims, i.e., claims 1 and 9. For example: 
Claims 8 and 16 contain analogous limitation(s) and claim 16 recites transmitting, using the at least one sensor, the parameters to the storage device. 

Accordingly, for the same reasons in Step 2A—Prong II of their respective base claims, the limitations in the dependent claims fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea. Consequently, dependent claims 2 thru 8, 10 thru 16, and 18 thru 20 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (vii) thru (ix), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea dependent claims 2 thru 8, 10 thru 16, and 18 thru 20 are not eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 thru 6, 8 thru 14, and 16 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur et al., hereinafter Ben-Tzur, Pub. No. US 2011/0029413, in view of Kline, Pub. No. US 2012/0323729.
Regarding claims 1 and 9, representative claim 1 is the system claim of the method claimed in claim 9 and contain analogous limitations. In representative claim 1, Ben-Tzur teaches: A system for monitoring the quality of perishable goods (Ben-Tzur, Figure 1A; and ¶ [0068] – “system for managing perishables in a supply chain”), the system comprising:
at least one sensor configured to monitor parameters of the perishable goods, wherein the at least one sensor is configured to detect a global position system (GPS) location (Ben-Tzur, Figure 1F: SIIC 102, Figure 7: sensing module 450, GPS antenna 499, Figure 8: SIIC 102, GPS Receiver 522). Wherein, Ben-Tzur teaches sensing modules in communication with a SIIC to monitor both parameters of the perishable goods and to track the goods using GPS Id., wherein the GPS location provides time-based location information for the perishable goods, and wherein the transport parameters are augmented with the time-based location information (Ben-Tzur, Figures 10A thru 10F – displays tracking of the perishable good through the supply chain process at given times; and ¶¶ [0226] thru [0233]). Wherein, Ben-Tzur teaches the sensed data, i.e., temperature, humidity, oxygen, carbon-dioxide, is combined with the GPS location and the time of the sensed data which is placed in reports for users to view (i.e., transport parameters are augmented with time-based location information).;
a storage device configured to store (Ben-Tzur, Figure 8: SIIC and Memory 514; and ¶ [0028])…consumer preferences (Ben-Tzur, [0093] thru [0095] – SIIC stores the customer preference to cure the over temperature event), and the parameters (Ben-Tzur, Figure 8: SIIC and Memory 514; and ¶ [0028]) and
a quality management system coupled to the storage device (Ben-Tzur, Figure 1A: Sensor Module 100, SIIC 102, PLM 104, GPRS 107, LAN 108, and User Interface 110; and ¶¶ [0093] thru [0095] and [0109]). Wherein, Ben-Tzur teaches a perishable lifecycle manager (PLM) and customers through user interfaces that track and communicate perishable remaining shelf-life and quality statuses (i.e., a quality management system) and these devices (i.e., system) is , the quality management system including:
a cold chain evaluation module to determine quality elements in response to the consumer feedback and the parameters (Ben-Tzur, Figure 1A: Figure 1A: Sensor Module 100, SIIC 102, PLM 104, GPRS 107, LAN 108, and User Interface 110, Figure 10G: “remaining shelf life” and ¶¶ [0093] thru [0095], [0123] thru [0129], [0208], and [0239]). Wherein, Ben-Tzur teaches a SIIC can downgrade the quality of the perishable goods in based on a customer’s instruction in response to an over temperature event (i.e., consumer feedback) and based on data of the perishables (i.e., the parameters) that is received by the sensor modules. Id. 
a consumer suggestion module configured to determine a perishable good recommendations in response to the parameters…and the consumer preferences…(Ben-Tzur, Figure 1A: Figure 1A: Sensor Module 100, SIIC 102, PLM 104, GPRS 107, LAN 108, and User Interface 110, Figure 10G: “remaining shelf life” and ¶¶ [0093] thru [0095], [0123] thru [0129], [0208], and [0239]). Wherein, Ben-Tzur teaches the PLM performs calculations to determine remaining shelf-life and provides a user sell by date (i.e., a perishable good recommendations) upon arrival at customer facility based on the sensed data of the perishable goods (i.e., PLM functioning as a consumer suggestion module in response to the parameters). Ben-Tzur further teaches the customer can direct the SIIC to downgrade the quality of the 
…wherein the perishable good recommendations include a time, a date, and a store location of a shipment of the perishable goods (Ben-Tzur, Figure 1H: “Sell By,” “Customer Facility,” and Figure 10G: “Arrival Date;” and ¶ [0148] thru [0150]). Wherein, Ben-Tzur teaches the sell by data is generated from the remaining shelf life based on the time and data a shipment reaches a customer facility (i.e., a store location). Id…. 
However, Ben-Tzur does not teach, however, in the same field of endeavor, i.e., managing perishable goods, Kline teaches:
a storage device configured to store consumer feedback for previous perishable goods... (Kline, ¶¶ [0058]]). Wherein, Kline teaches a storage module that stores previous voting results, from one or more users, of preferred consumption options (i.e., store consumer feedback for previous perishable goods). Id.; 
...wherein the perishable good recommendations include recommended perishable goods that satisfy the consumer feedback and the consumer preferences for that type of perishable goods...(Kline, Figure 4: Inventory Manager Apparatus 105, ¶¶ [0044] thru [0047], [0058], [0064], [0069], [0076], and [0086]). Wherein, Kline teaches a system presenting recommended consumption information to a user and accepting the user’s input in response to the presented recommended consumption information, e.g., approval of a substitution, a vote on a recommended consumption option, (i.e., feedback) and the “user’s favorites” and taste of a particular consumable (i.e., preferences) and utilize the user’s feedback and preferences to prioritize and recommend consumption options. Id.; and
wherein the consumer preferences include quality aspects of that type of perishable goods (Kline, ¶¶ [0044], [0045], and [0076]). Wherein, Kline teaches “taste” of a particular consumable leftover is a predetermined factor inputted by a user (i.e., consumer preference include quality aspects of that type of perishable good) to determine a priority and expiration date for the leftover. 
	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to recommend consumption options to a user based on the user’s response (i.e., feedback) and preferences and use the taste of the leftover to determine the priority and expiration date of the leftover, modifying Ben-Tzur to that of Kline, for “maintaining a record of consumables” as the rate of consumption of the consumables increases.  (Kline, ¶ [0002]).
Accordingly, claims 1 and 9 are rejected using the same premise. 
Regarding claim 17, the claim is the product claim to the system claimed in claim 1 and contains analogous limitations. Accordingly, the analogous limitations in claim 17 are rejected under the same premise as recited in claim 1 above. Moreover, the claim additionally recites, yet, Ben-Tzur does not teach, however, Kline further teaches a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by the processor, cause the processor to perform operations… (Kline, ¶ [0023] and [0025]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to operate a program code on a computer readable memory, modifying Ben-Tzur to that of Kline, for “carrying out operations” by the processor of a computer. (Kline, ¶¶ [0030], [0031], and [0034]).
Regarding claims 2, 10, and 18, representative claim 2 is the system claim of the method claimed in claim 10 and the product claimed in claim 18 and contain analogous limitations. In representative claim 2, the combination of Ben-Tzur and Kline teach the system of claim 1. Ben-Tzur further teaches wherein, the storage device is configured to receive from a user device…the consumer preferences (Figure 1A: SIIC 102, GPRS 107, LAN 108, and User Interface 110; ¶¶ [0094] and [0095]). Wherein, Ben-Tzur teaches the SIIC may receive direct communication from the user interface of a customer to store handling instructions, e.g., “re-cool the pallet, manually inspect the pallet, reject the pallet….downgrade the pallet (i.e., the consumer preferences) when a pallet has exceeded temperature. Id. 
Yet, Ben-Tzur does not teach, however, Kline further teaches the storage device is configured to receive from a user device the consumer feedback (Kline, Figure 2A: Inventory Manager Apparatus 105 and Clients 210(a) thru 210(c); Figure 3: Storage Module 305; Figure 4: Inventory Manager Apparatus 105; and ¶¶ [0044] thru [0047], and [0058]). Wherein, Kline teaches a user responds to requests by the system via a user device, e.g., approval of a substitution, a vote on a recommended consumption option, i.e., consumer feedback. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a user to respond to requests from a system via the user’s device, e.g., voting on a recommended consumable option, modifying Ben-Tzur to that of Kline, for “maintaining a record of consumables” as the rate of consumption of the consumables increases. (Kline, ¶ [0002]).
Accordingly, claims 2, 10, and 18 are rejected using the same premise. 
Regarding claims 3, 11, and 19, representative claim 3 is the system claim of the method claimed in claim 11 and the product claimed in claim 19 and contain analogous limitations. In representative claim 3, the combination of Ben-Tzur and Kline the system of claim 1. Ben-Tzur further teaches wherein, the quality management system is configured to transmit to a user device the perishable good recommendations (Figure 1A: SIIC 102, GPRS 107, LAN 108, and User Interface 110; Figure 1H: “Sell by;” Figure 10G: “remaining shelf life”; and ¶¶ [0123] and [0232]). Wherein, Ben-Tzur teaches a user can receive and output by the PLM or SIIC (i.e., the quality management system) the sell by date from the remaining shelf life date (i.e., perishable good recommendations) upon arrival at the customer’s facility. Id.
Accordingly, claims 3, 11, and 19 are rejected using the same premise. 
Regarding claims 4, 12, and 20, representative claim 4 is the system claim of the method claimed in claim 12 and the product claimed in claim 20 and contain analogous limitations. In representative claim 4, the combination of Ben-Tzur and Kline teach the system of claim 1. Ben-Tzur further teaches further comprising, a user device configured to scan an identification tag of the perishable goods (Ben-Tzur, Figure 1C: barcode reader 150). 
Accordingly, claims 4, 12, and 20 are rejected using the same premise. 
Regarding claims 5 and 13, representative claim 5 is the system claim of the method claimed in claim 13 and contain analogous limitations. In representative claim 5, the combination of Ben-Tzur and Kline teach the system of claim 1. Ben-Tzur further teaches further comprising, a user device is configured to transmit to the storage device at least one of the consumer feedback and the consumer preferences (Ben-Tzur, Figure 1A: Figure 1A: Sensor Module 100, SIIC 102, PLM 104, GPRS 107, LAN 108, and User Interface 110, Figure 10G: “remaining shelf life” and ¶¶ [0093] thru [0095], [0123] thru [0129], [0208], and [0239]). Wherein, Ben-Tzur teaches 
Accordingly, claims 5 and 13 are rejected using the same premise. 
Regarding claims 6 and 14, representative claim 6 is the system claim of the method claimed in claim 14 and contain analogous limitations. In representative claim 6, the combination of Ben-Tzur and Kline teach the system of claim 1. Ben-Tzur further teaches further comprising, a user device configured to activate an alarm when the perishable good recommendations is received from the quality management system (Ben-Tzur, Figure 1A: User Interface 110; Figure 10G: Flag, ¶ [0233]). Wherein, Ben-Tzur teaches the user interface of a user’s device displays a flag to the user (i.e., activate an alarm) when an alert has been issued. Id. 
Accordingly, claims 6 and 14 are rejected using the same premise. 
Regarding claims 8 and 16, representative claim 8 is the system claim of the method claimed in claim 16 and contain analogous limitations. In representative claim 8, the combination of Ben-Tzur and Kline teach the system of claim 1. Ben-Tzur further teaches wherein the at least one sensor is configured to transmit the parameters to the storage device (Figure 1F: SIIC 102, Figure 7: sensing module 450, GPS antenna 499, Figure 8: SIIC 102, GPS Receiver 522; ¶ [0028]). Wherein, Ben-Tzur teaches sensing modules in communication with a SIIC to monitor both parameters of the perishable goods and the memory of the SIIC stores the sensed data. Id.

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur in view of Kline, see claim 1 above, further in view of Badia-Melis et al., hereinafter Badia-Melis, NPL: Food and Bioprocess Technology, 9:1089–1099 (2016).
Regarding claims 7 and 15, representative claim 7 is the system claim of the method claimed in claim 15 and contain analogous limitations. In representative claim 7, the combination of Ben-Tzur and Kline teach the method of claim 9. Ben-Tzur further teaches the quality management system Ben-Tzur, Figure 1A: Sensor Module 100, SIIC 102, PLM 104, GPRS 107, LAN 108, and User Interface 110; and ¶ [0109]). Wherein, Ben-Tzur teaches a perishable lifecycle manager (PLM) and customers through user interfaces that track and communicate perishable remaining shelf-life (i.e., a quality management system). Yet, Ben-Tzur  or the combination does not teach, however, in the same field of endeavor, i.e., determining the state of perishable goods, Badia-Melis teaches the quality management system is an artificial neural network (Badia-Melis, Abstract, Introduction, and pg. 1090 last paragraph through pg. 1091 first paragraph). Wherein, Badia-Melis teaches a cold-chain quality control system as an artificial neural network for monitoring temperature of produce on a pallet by generating a temperature estimation with a low error rate. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a neural network as the quality control and supervision process during transport, distribution, and storage, modifying the combination of Ben-Tzur and Kline to that of Badia-Melis, for addressing “the inability to correctly implement and safeguard a product cold chain” that 
Accordingly, claims 7 and 15 are rejected using the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Benjamin et al., Pub. No. US 2016/0260058 (Reference C of the attached PTO-892) relates to systems and methods for monitoring transported cargo; and 
Chait, Pub. No. US 2014/0222522 (Reference D of the attached PTO-892) relates to intelligent management and compliance verification in distributed work flow environments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628